Campbell, C. J.,
delivered the opinion of the court.
The Yazoo-Mississippi Delta Levee District, created by statute and recognized by article 11 of the state constitution as a division of the state, is a subdivision thereof within the terms of § 104 of the constitution of 1890, which declares, “ statutes of limitation in civil causes shall not run against the state or any subdivision or municipal corporation thereof,” aud said section became operative immediately, by its own force, on the adoption of the constitution, not being suspended in its operation by §274 of that instrument, because not embraced, there being no statute law of this state repugnant to this provision of the constitution.
*755The statute of limitations applicable to such a demand as that here sued for is the six-years’ statute. The three-years’ statute, § 2670, code 1880, relates to actions founded on contract, express or implied. In saying that the six-years’ statute is applicable to the demand sued for, we mean that it applies to the taxes due, as imposed by the law, and not to the penalty of double the sum for default as to payment, which may be governed by § 2672, code 1880, to which we refer in order to exclude the conclusion that it is decided now.
The demurrer to the pleas should have been sustained; and the judgment is reversed, the demurrer sustained and leave given to the defendant to answer over.

Reversed and remanded.